Title: From Thomas Jefferson to Fantin Latour, 9 October 1787
From: Jefferson, Thomas
To: Latour, Fantin



Monsieu
à Paris ce 9me. 8bre. 1787.

Il y a en Amerique des maisons de commerce François ou votre parent pourroit bien peut-etre trouver de l’occupation. Dans le cas qu’il en manqueroit, et qu’il voulut se nourrir du travail de ses mains, il trouveroit de l’occupation dans ce genre partout, et à très bonnes gages. Bordeaux seroit le port d’ou il pourroit esperer le plus probablement de passer en qualité d’engagé. J’ai l’honneur d’etre avec beaucoup de respect, Monsieur, votre tres humble et tres obeissant serviteur,

Th: Jefferson

